290 F.2d 210
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.GRUNWALD-MARX, INC., Respondent.
No. 17023.
United States Court of Appeals Ninth Circuit.
April 3, 1961.

Stuart Rothman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Rosanna A. Blake, and Donald J. Bardell, Washington, D. C., for N. L. R. B.
Hill, Farrer & Burrill, and Ray L. Johnson, Jr., Los Angeles, Cal., for respondent.
Before CHAMBERS, HAMLIN and MERRILL, Circuit Judges.
PER CURIAM.


1
We decline to enforce the board's proposed order.


2
While one single isolated instance of a threat may be enough for an unfair labor practice under section 8(a) (1) of the National Labor Relations Act, 29 U.S. C.A. § 158(a) (1), yet the vice president's purported threat shows no course of conduct and in the frame of the events is such that we can only regard it as de minimis.


3
The weakness of the case is well illustrated by the hearing examiner's conclusion that there was no threat of reprisal or force or a promise of benefit and he found support in the dissent of one member of the board.